Exhibit 10.11

 

WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.

 

Warrant Certificate No.: W-40

 

Original Issue Date: September 16, 2019

 

FOR VALUE RECEIVED, EVO Transportation & Energy Services, Inc., a Delaware
corporation (the “Company”), hereby certifies that Danny R. Cuzick, a married
man in his individual capacity, any of his affiliates or its registered assigns
(the “Holder”) is entitled to purchase from the Company three hundred and fifty
thousand (350,000) duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock at a purchase price per share of $0.01 (the “Exercise
Price”), all subject to the terms, conditions and adjustments set forth below in
this Warrant. Certain capitalized terms used herein are defined in Section 1
hereof.

 

1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 4 hereof, multiplied by (b) the Exercise Price.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in New York are authorized or obligated by law or
executive order to close.

 



 

 

 

“Change of Control” shall mean (i) a merger or consolidation of the Company with
another entity, in which the Company is not the survivor or the stockholders of
the Company immediately prior to such merger or consolidation do not own,
directly or indirectly, at least 50% of the voting securities of the surviving
entity, (ii) the sale, assignment, transfer, conveyance or other disposal of all
or substantially all of the properties or assets or all or a majority of the
outstanding voting securities of the Company, (iii) a purchase, tender or
exchange offer accepted by the holders of a majority of the outstanding voting
shares of capital stock of the Company directly or indirectly, in one or more
related transactions, (iv) a “person” or “group” (as these terms are used for
purposes of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) is or shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of at
least a majority of the outstanding shares of Common Stock of the Company
through a stock purchase agreement or other business combination (including,
without limitation, a reorganization, reclassification, spin off or scheme of
arrangement) with another person, or (v) the Company has elected to reorganize,
recapitalize or reclassify its Common Stock (other than to change domicile).

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

 

“Common Stock Deemed Outstanding” means, at any given time, the sum of (a) the
number of shares of Common Stock actually outstanding at such time, plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus (c) the number of shares of Common Stock issuable
upon conversion or exchange of Convertible Securities actually outstanding at
such time (treating as actually outstanding any Convertible Securities issuable
upon exercise of Options actually outstanding at such time), in each case,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time; provided, that Common Stock Deemed Outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly owned subsidiaries.

 

“Company” has the meaning set forth in the preamble.

 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with Section 4(c)) by the Company after the Original Issue Date of:
(a) shares of Common Stock issued upon the exercise of this Warrant; or (b)
shares of Common Stock (as such number of shares is equitably adjusted for
subsequent stock splits, stock combinations, stock dividends and
recapitalizations) issued directly or upon the exercise of Options to directors,
officers, employees, or consultants of the Company in connection with their
service as directors of the Company, their employment by the Company or their
retention as consultants by the Company, in each case authorized by the Board
and issued pursuant to the Company’s Amended and Restated 2018 Stock Incentive
Plan (including all such shares of Common Stock and Options outstanding prior to
the Original Issue Date), so long as the exercise price in respect of any
Options is not less than the Fair Market Value of the Common Stock as of the
date such Option is issued.

 



2

 

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 4 shall have been
satisfied at or prior to 5:00 p.m., New York City time, on a Business Day,
including, without limitation, the receipt by the Company of the Exercise Form,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Form” has the meaning set forth in Section 4(a)(i).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble.

 

“Fair Market Value” of a Warrant Share shall mean the arithmetic average of the
last trade price of the Common Stock (as reported by Bloomberg Financial
Markets) for the five (5) consecutive days on which the Nasdaq is open for
trading, ending on the date immediately preceding the Exercise Date, on the
principal trading market on which the Common Stock is quoted or listed for
trading. If the Fair Market Value cannot be calculated on a particular date on
the foregoing basis, the Fair Market Value shall be the average of the highest
bid and lowest asked prices for the Common Stock on the principal trading market
at the end of such day. If at any time the Common Stock is not listed on a
domestic securities exchange or quoted on the Financial Industry Regulatory
Authority OTC Bulletin Board electronic inter-dealer quotation system, the OTC
Markets Group Inc. electronic inter-dealer quotation system or similar quotation
system or association, the Fair Market Value of the Common Stock shall be the
fair market value determined jointly in good faith by the Board and the
Holder; provided, that if the Board and the Holder are unable to agree on the
Fair Market Value of a Warrant Share within a reasonable period of time (not to
exceed five (5) days from the Company’s receipt of the Exercise Form), Fair
Market Value shall be determined by a nationally recognized investment banking,
accounting or valuation firm jointly selected by the Holder and the Company and
engaged by the Company. The determination of such firm shall be final and
conclusive, and the fees and expenses of such valuation firm shall be borne by
the Company. The investment bank so engaged shall determine the Fair Market
Value of the Common Stock assuming an orderly sale transaction between a willing
buyer and a willing seller, using valuation techniques then prevailing in the
securities industry without regard to the lack of liquidity of the Common Stock
due to any restrictions (contractual or otherwise) applicable thereto or any
discount for minority interests and assuming full disclosure of all relevant
information and a reasonable period of time for effectuating such sale and
assuming the sale of all of the issued and outstanding Common Stock (including
fractional interests) calculated on a fully diluted basis (except those
securities, rights and warrants (a) owned or held by or for the account of the
Company or any of its subsidiaries, or (b) convertible or exchangeable into
Common Stock where the conversion, exchange or exercise price per share is
greater than the Fair Market Value). All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

“Holder” has the meaning set forth in the preamble.

 

“Nasdaq” means The NASDAQ Stock Market LLC.

 



3

 

 

“New Securities” shall mean any capital stock of the Company issued after the
Date of Issuance, all rights, options or warrants to purchase such capital
stock, and any securities of any type whatsoever that shall be (or may become)
exchangeable or exercisable for, or convertible into, such capital stock.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Original Issue Date” means September 16, 2019.

 

“Original Price” has the meaning set forth in Section 5(a).

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

 

2. Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., New York City
time, on September 16, 2024 (the “Exercise Period”), the Holder of this Warrant
may exercise this Warrant for all or any part of the Warrant Shares purchasable
hereunder (subject to adjustment as provided herein). The Company shall give the
Holder written notice of the expiration of the Exercise Period not less than 30
days but not more than 60 days prior to the end of the Exercise Period.

 

3. Automatic Exercise. If, at the end of the Exercise Period, the Holder has
remaining Warrant Shares subject to this Warrant (excluding Warrant Shares that
the Holder has delivered a duly executed Exercise Form pursuant to Section
4(a)(i) hereof) and the Fair Market Value of the Common Stock is greater than
the Exercise Price, then such Warrant Shares shall be automatically deemed to be
exercised pursuant to a Cashless Exercise (as defined below) by the Holder
immediately prior to the end of the Exercise Period. The Company will promptly
thereafter issue to the Holder a stock certificate representing the Warrant
Shares the Holder is entitled to at such time.

 



4

 

 

4. Exercise of Warrant.

 

(a) Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

 

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Form in the
form attached hereto as Exhibit A (each, an “Exercise Form”), duly completed
(including specifying the number of Warrant Shares to be purchased) and
executed; and

 

(ii) payment to the Company of the Aggregate Exercise Price in accordance with
Section 4(b).

 

(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Holder as expressed in the Exercise
Form, by the following methods:

 

(i) by delivery to the Company of a certified or official bank check payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated in writing by the Company, in the amount of such Aggregate
Exercise Price;

 

(ii) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price (a “Cashless
Exercise”); or

 

(iii) any combination of the foregoing.

 

In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) in the case of Common Stock, the Fair Market Value
per Warrant Share as of the Exercise Date, and, in all other cases, the value
thereof as of the Exercise Date determined in accordance with clause (iii)(y)
above.

 

(c) Issuance of Warrant Shares. Upon receipt by the Company of the Exercise
Form, surrender of this Warrant and payment of the Aggregate Exercise Price (in
accordance with Section 4(a) hereof), the Company at its expense shall, as
promptly as practicable, and in any event within three (3) Business Days
thereafter, cause to be issued via book-entry in the name of the Holder or as
the Holder may direct, the number of shares of Warrant Shares to which the
Holder shall be entitled upon such exercise, together with cash in lieu of any
fraction of a share, as provided in Section 4(d) hereof. This Warrant shall be
deemed to have been exercised and such Warrant Shares shall be deemed to have
been issued via book-entry, and the Holder or any other Person so designated to
be named therein shall be deemed to have become a holder of record of such
Warrant Shares for all purposes, as of the Exercise Date.

 



5

 

 

(d) Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

 

(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 4(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.

 

(f) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this Warrant, the Company hereby represents, covenants and
agrees:

 

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

 

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
any preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens and charges.

 

(iii) The Company shall take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).

 

(iv) The Company shall use its best efforts to cause the Warrant Shares,
immediately upon such exercise, to be listed on any domestic securities exchange
upon which shares of Common Stock or other securities constituting Warrant
Shares are listed at the time of such exercise.

 

(v) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.

 



6

 

 

(g) Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a sale
of the Company (pursuant to a merger, sale of stock, or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of such transaction.

 

(h) Exercise Upon a Change of Control. Upon the occurrence of a Change of
Control, the Holder may elect, by giving notice to the Company within fifteen
(15) days of such Change of Control, to receive in exchange for its Warrants the
kind and amount of securities, cash or other assets (the “Sale Consideration”)
which the Holder would have received with respect to the Common Stock issuable
upon the exercise of such Warrants if the Holder had exercised such Warrants on
a cashless basis immediately prior to the occurrence of the Change of Control,
with such number of shares of Common Stock which would have been so issuable to
be determined by (i) subtracting B from A, (ii) dividing the result by A, and
(iii) multiplying the quotient by C as set forth in the following equation:

 

X= (A - B) x C

          A

where:

 

X =the number of shares of Common Stock issuable upon exercise pursuant to this
paragraph 4(g). A =the amount of Sale Consideration payable per share of Common
Stock in connection with the Change of Control, (i) with such amount expressed
in U.S. dollars and, if applicable, rounded to the nearest whole cent, and (ii)
with any non-cash portion of such Sale Consideration valued at the value
attributed thereto in the Change of Control. B =the Exercise Price.  C =the
number of shares of Common Stock as to which the applicable Warrants are
exercisable (prior to payment of the Exercise Price).

      



7

 

 

(i)       Reservation of Shares. During the Exercise Period, the Company shall
at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

 

5. Adjustment to Number of Warrant Shares. In order to prevent dilution of the
purchase rights granted under this Warrant, the number of Warrant Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as provided in this Section 5 (in each case, after taking into
consideration any prior adjustments pursuant to this Section 5).

 

(a) Adjustment to Number of Warrant Shares Upon Issuance of Common Stock. Except
as provided in Section 5(b) and except in the case of an event described in
either Section 5(d) or Section 5(e), if the Company shall, at any time or from
time to time after the Original Issue Date, issue or sell, or in accordance with
Section 5(c) is deemed to have issued or sold, any shares of Common Stock
without consideration or for consideration per share less than $ 2.50 (as such
amount is proportionately adjusted for stock splits, reverse stock splits, stock
combinations, stock dividends and other distributions and recapitalizations
affecting the Common Stock after the Original Issue Date, the “Original Price”),
then immediately upon such issuance or sale (or deemed issuance or sale), the
number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to any such issuance or sale (or deemed issuance or sale) shall be
increased to a number of Warrant Shares equal to the product obtained by
multiplying the number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to such issuance or sale (or deemed issuance or sale) by a
fraction (which shall in no event be less than one):

 

(i) the numerator of which shall be the number of shares of Common Stock Deemed
Outstanding immediately after such issuance or sale (or deemed issuance or
sale); and

 

(ii) the denominator of which shall be the sum of (A) the number of shares of
Common Stock Deemed Outstanding immediately prior to such issuance or sale (or
deemed issuance or sale) plus (B) the aggregate number of shares of Common Stock
which the aggregate amount of consideration, if any, received by the Company
upon such issuance or sale (or deemed issuance or sale) would purchase at either
the Original Price or, if the consideration per share in such issuance or sale
(or deemed issuance or sale) is not less than the Original Price, the Fair
Market Value per share of the Common Stock immediately prior to such issuance or
sale (or deemed issuance or sale).

 

(b) Exceptions to Adjustment Upon Issuance of Common Stock. Anything herein to
the contrary notwithstanding, there shall be no adjustment to the number of
Warrant Shares issuable upon exercise of this Warrant with respect to any
Excluded Issuance.

 



8

 

 

(c) Effect of Certain Events on Adjustment to Number of Warrant Shares. For
purposes of determining the adjusted number of Warrant Shares under Section 5(a)
hereof, the following shall be applicable:

 

(i) Issuance of Options. If the Company shall, at any time or from time to time
after the Original Issue Date, in any manner grant or sell (whether directly or
by assumption in a merger or otherwise) any Options, whether or not such Options
or the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 5(c)(v)) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than the Original Price in effect immediately prior to the
time of the granting or sale of such Options, then the total maximum number of
shares of Common Stock issuable upon the exercise of such Options or upon
conversion or exchange of the total maximum amount of Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
as of the date of granting or sale of such Options (and thereafter shall be
deemed to be outstanding for purposes of adjusting the number of Warrant Shares
under Section 5(a)), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 5(a)) of (x) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of all
such Options, plus (y) the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus (z), in the
case of such Options which relate to Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the issuance or sale of all such Convertible Securities and the conversion
or exchange of all such Convertible Securities, by (B) the total maximum number
of shares of Common Stock issuable upon the exercise of all such Options or upon
the conversion or exchange of all Convertible Securities issuable upon the
exercise of all such Options. Except as otherwise provided in Section 5(c)(iii),
no further adjustment of the number of Warrant Shares shall be made upon the
actual issuance of Common Stock or of Convertible Securities upon exercise of
such Options or upon the actual issuance of Common Stock upon conversion or
exchange of Convertible Securities issuable upon exercise of such Options.

 

(ii) Issuance of Convertible Securities. If the Company shall, at any time or
from time to time after the Original Issue Date, in any manner grant or sell
(whether directly or by assumption in a merger or otherwise) any Convertible
Securities, whether or not the right to convert or exchange any such Convertible
Securities is immediately exercisable, and the price per share (determined as
provided in this paragraph and in Section 5(c)(v)) for which Common Stock is
issuable upon the conversion or exchange of such Convertible Securities is less
than the Original Price in effect immediately prior to the time of the granting
or sale of such Convertible Securities, then the total maximum number of shares
of Common Stock issuable upon conversion or exchange of the total maximum amount
of such Convertible Securities shall be deemed to have been issued as of the
date of granting or sale of such Convertible Securities (and thereafter shall be
deemed to be outstanding for purposes of adjusting the number of Warrant Shares
pursuant to Section 5(a)), at a price per share equal to the quotient obtained
by dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 5(a)) of (x) the total amount, if any, received
or receivable by the Company as consideration for the granting or sale of such
Convertible Securities, plus (y) the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange of
all such Convertible Securities, by (B) the total maximum number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities. Except as otherwise provided in Section 5(c)(iii), no further
adjustment of the number of Warrant Shares shall be made upon the actual
issuance of Common Stock upon conversion or exchange of such Convertible
Securities or by reason of the issue or sale of Convertible Securities upon
exercise of any Options to purchase any such Convertible Securities for which
adjustments of the number of Warrant Shares have been made pursuant to the other
provisions of this Section 5(c).

 



9

 

 

(iii) Change in Terms of Options or Convertible Securities. Upon any change in
any of (A) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 5(c)(i) or Section 5(c)(ii) hereof, (B) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 5(c)(i) or Section 5(c)(ii)
hereof, (C) the rate at which Convertible Securities referred to in Section
5(c)(i) or Section 5(c)(ii) hereof are convertible into or exchangeable for
Common Stock, or (D) the maximum number of shares of Common Stock issuable in
connection with any Options referred to in Section 5(c)(i) hereof or any
Convertible Securities referred to in Section 5(c)(ii) hereof (in each case,
other than in connection with an Excluded Issuance), then (whether or not the
original issuance or sale of such Options or Convertible Securities resulted in
an adjustment to the number of Warrant Shares pursuant to this Section 5) the
number of Warrant Shares issuable upon exercise of this Warrant at the time of
such change shall be adjusted or readjusted, as applicable, to the number of
Warrant Shares which would have been in effect at such time pursuant to the
provisions of this Section 5 had such Options or Convertible Securities still
outstanding provided for such changed consideration, conversion rate or maximum
number of shares, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment or readjustment, the number of
Warrant Shares issuable upon exercise of this Warrant is increased.

 

(iv) Treatment of Expired or Terminated Options or Convertible Securities. Upon
the expiration or termination of any unexercised Option (or portion thereof) or
any unconverted or unexchanged Convertible Security (or portion thereof) for
which any adjustment (either upon its original issuance or upon a revision of
its terms) was made pursuant to this Section 5 (including without limitation
upon the redemption or purchase for consideration of all or any portion of such
Option or Convertible Security by the Company), the number of Warrant Shares
then issuable upon exercise of this Warrant shall forthwith be changed pursuant
to the provisions of this Section 5 to the number of Warrant Shares which would
have been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued.

 



10

 

 

(v) Calculation of Consideration Received. If the Company shall, at any time or
from time to time after the Original Issue Date, issue or sell, or is deemed to
have issued or sold in accordance with Section 5(c), any shares of Common Stock,
Options or Convertible Securities: (A) for cash, the consideration received
therefor shall be deemed to be the net amount received by the Company therefor;
(B) for consideration other than cash, the amount of the consideration other
than cash received by the Company shall be the fair value of such consideration,
except where such consideration consists of marketable securities, in which case
the amount of consideration received by the Company shall be the market price
(as reflected on any securities exchange, quotation system or association or
similar pricing system covering such security) for such securities as of the end
of business on the date of receipt of such securities; (C) for no specifically
allocated consideration in connection with an issuance or sale of other
securities of the Company, together comprising one integrated transaction, the
amount of the consideration therefor shall be deemed to be the fair value of
such portion of the aggregate consideration received by the Company in such
transaction as is attributable to such shares of Common Stock, Options or
Convertible Securities, as the case may be, issued in such transaction; or (D)
to the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving corporation, the amount of consideration therefor
shall be deemed to be the fair value of such portion of the net assets and
business of the non-surviving entity as is attributable to such shares of Common
Stock, Options or Convertible Securities, as the case may be, issued to such
owners. The fair value of any consideration other than cash or marketable
securities shall be determined in good faith jointly by the Board and the
Holder; provided, that if the Board and the Holder are unable to agree on the
fair value of any consideration other than cash or marketable securities within
a reasonable period of time (not to exceed five (5) days from the Holder’s
receipt of a certificate of adjustment pursuant to Section 5(g)(i) relating to
the applicable issuance), such fair value shall be determined by a nationally
recognized investment banking, accounting or valuation firm jointly selected by
the Board and the Holder. The determination of such firm shall be final and
conclusive, and the fees and expenses of such valuation firm shall be borne by
the Company.

 

(vi) Record Date. For purposes of any adjustment to the number of Warrant Shares
in accordance with this Section 5, in case the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them (A) to receive
a dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (B) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be; provided, that if before the distribution to its
holders of Common Stock the Company legally abandons its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.

 

(vii) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof or the transfer of
such shares among the Company and its wholly-owned subsidiaries) shall be
considered an issue or sale of Common Stock for the purpose of this Section 5.

 



11

 

 

(viii) Other Dividends and Distributions. Subject to the provisions of this
Section 5(c), if the Company shall, at any time or from time to time after the
Original Issue Date, make or declare, or fix a record date for the determination
of holders of Common Stock entitled to receive, a dividend or any other
distribution (the “Distribution”) payable in securities of the Company (other
than a dividend or distribution of shares of Common Stock, Options or
Convertible Securities in respect of outstanding shares of Common Stock), cash
or other property, then the Company shall distribute to the Holder of this
Warrant as of the record date for such Distribution the Distribution that such
Holder would have received had their Warrant been exercised in full immediately
prior to such record date.

 

(d) Adjustment to Number of Warrant Shares Upon Dividend, Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or in Options or Convertible Securities, or
(ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Shares issuable upon exercise of this Warrant immediately prior to
any such dividend, distribution or subdivision shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to such combination shall be proportionately decreased. Any
adjustment under this Section 5(d) shall become effective at the close of
business on the date the dividend, subdivision or combination becomes effective.

 

(e) Adjustment to Number of Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. To the extent the Holder does not
exercise its applicable rights under Section 4(h) hereof, if there is a (i)
capital reorganization of the Company, (ii) reclassification of the stock of the
Company (other than a change in par value or from par value to no par value or
from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation or merger
of the Company with or into another Person, (iv) Change of Control or (v) other
similar transaction (other than any such transaction covered by Section 5(d)),
in each case, which entitles the holders of Common Stock to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for Common Stock, each Warrant shall, immediately
after such reorganization, reclassification, consolidation, merger, sale or
similar transaction, remain outstanding and shall thereafter, in lieu of or in
addition to (as the case may be) the number of Warrant Shares then exercisable
under this Warrant, be exercisable for the kind and number of shares of stock or
other securities or assets of the Company or of the successor Person resulting
from such transaction to which the Holder would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holder had exercised this Warrant in full immediately prior
to the time of such reorganization, reclassification, consolidation, merger,
sale or similar transaction and acquired the applicable number of Warrant Shares
then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 5 hereof shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant.
The provisions of this Section 5(e) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Holder shall be entitled to receive upon exercise of this Warrant.
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5(e), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 2 instead of giving effect to the provisions contained in this Section
5(e) with respect to this Warrant.

 



12

 

 

(f) Certain Events. If any event of the type contemplated by the provisions of
this Section 5 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) occurs, then the Board shall make
an appropriate adjustment in the number of Warrant Shares issuable upon exercise
of this Warrant so as to protect the rights of the Holder in a manner consistent
with the provisions of this Section 5; provided, that no such adjustment
pursuant to this Section 5(f) shall decrease the number of Warrant Shares
issuable as otherwise determined pursuant to this Section 5.

 

(g) Certificate as to Adjustment.

 

(i) As promptly as reasonably practicable following any adjustment of the number
of Warrant Shares pursuant to the provisions of this Section 5, but in any event
not later than five (5) Business Days thereafter, the Company shall furnish to
the Holder a certificate of an executive officer setting forth in reasonable
detail such adjustment and the facts upon which it is based and certifying the
calculation thereof.

 

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than five (5)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the number of Warrant Shares or the amount,
if any, of other shares of stock, securities or assets then issuable upon
exercise of the Warrant.

 

(h) Notices. In the event:

 

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or

 

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or

 



13

 

 

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten (10) Business Days prior to the applicable record date or
the applicable expected effective date, as the case may be, for the event, a
written notice specifying, as the case may be, (A) the record date for such
dividend, distribution, meeting or consent or other right or action, and a
description of such dividend, distribution or other right or action to be taken
at such meeting or by written consent, or (B) the effective date on which such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of Common Stock (or such other
capital stock or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their shares of Common Stock (or such other
capital stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

 

6. Purchase Rights. In addition to any adjustments pursuant to Section 5 above,
if at any time the Company grants, issues or sells any shares of Common Stock,
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock (the
“Purchase Rights”), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder would have acquired if the Holder had held the number of Warrant Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights. Anything herein to the contrary notwithstanding, the Holder shall not be
entitled to the Purchase Rights granted herein with respect to any Excluded
Issuance.

 

7. Preemptive Rights.

 

(a) Preemptive Right on New Securities. From and after the date hereof until the
earlier of the expiration of the Exercise Period, the Company will not issue or
sell any Common Stock, Options or Convertible Securities, except in an Excluded
Issuance, without first complying with this Section 7. The Company hereby grants
to the Holder the preemptive right to purchase its pro rata share of any New
Securities that the Company may, from time to time, propose to sell or issue. A
Holder’s “pro rata share” for purposes of this Section 7 is the number of shares
of Common Stock held by the Holder or into which the Holder’s outstanding
Warrants are exercisable, in each case, as of the date the Company delivers the
notice to the Holder contemplated by Section 7(b) divided by the number of
outstanding shares of Common Stock Deemed Outstanding as of the date the Company
delivers the notice to the Holder contemplated by Section 7(b).

 



14

 

 

(b) Notice to Holder. Except in connection with an Excluded Issuance, if the
Company proposes to issue or sell Common Stock, Options or Convertible
Securities, then it will give the Holder written notice of its intention,
describing the type of Common Stock, Options or Convertible Securities and the
price and terms upon which the Company proposes to issue or sell the Common
Stock, Options or Convertible Securities. The Holder will have fifteen (15)
Business Days from the date of receipt of any such notice to agree to purchase
up to its pro rata share of the Common Stock, Options or Convertible Securities
for the price and upon the terms specified in the notice from the Company
described above by giving written notice to the Company stating the quantity of
Common Stock, Options or Convertible Securities agreed to be purchased.

 

(c) Alternate Issuance. Notwithstanding the foregoing, if the Board determines
in good faith that compliance with the time period described in Section 7(b)
would not be in the best interests of the Company, then, in lieu of offering any
Common Stock, Options or Convertible Securities to the Holder at the time such
Common Stock, Options or Convertible Securities are otherwise being issued or
sold to the Holder, the Company may comply with the provisions of this Section 7
by making an offer to sell to the Holder its pro rata share of such Common
Stock, Options or Convertible Securities (calculated before giving effect to the
issuance of such Common Stock, Options or Convertible Securities) promptly, and
in no event later than thirty days, after such issuance or sale is consummated;
provided, that the Company may not consummate a Change of Control prior to
complying with this section.

 

8. Transfer of Warrant. This Warrant and all rights hereunder are transferable,
in whole or in part, by the Holder without charge to the Holder, upon surrender
of this Warrant to the Company at its then principal executive offices with a
properly completed and duly executed Assignment in the form attached hereto as
Exhibit B, together with funds sufficient to pay any transfer taxes described in
Section 4(f)(v) in connection with the making of such transfer. Upon such
compliance, surrender and delivery and, if required, such payment, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees and in the denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant, if any, not so assigned and this Warrant shall promptly be
cancelled.

 

9. Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein (including Section 5(c)(viii)), prior to
the issuance to the Holder of the Warrant Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or be deemed the holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings or
subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 9, the Company shall
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

 



15

 

 

10. Replacement on Loss; Division and Combination.

 

(a) Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

(b) Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.

 

11. No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

 



16

 

 

12. Compliance with the Securities Act.

 

(a) Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 12 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

 

”THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

(b) Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:

 

(i) The Holder is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act. The Holder is acquiring this Warrant and
the Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.

 

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

 



17

 

 

13. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that (i) it has the corporate power and authority to
execute this Warrant and consummate the transactions contemplated by this
Warrant, (ii) there are no statutory or contractual stockholders’ preemptive
rights or rights of refusal with respect to the issuance of any Warrants and
(iii) the execution and delivery by the Company of this Warrant and the issuance
of the Common Stock upon exercise of any Warrant do not and shall not (A)
conflict with or result in a breach of the terms, conditions or provisions of,
(B) constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
pursuant to, (D) result in a violation of, or (E) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to, the Company’s certificate of incorporation or bylaws or any law in effect as
of the date hereof to which the Company is subject, or any agreement,
instrument, order, judgment or decree to which the Company is subject as of the
date hereof, except for any such authorization, consent, approval, notice or
exemption required under applicable securities laws.

 

14. Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.

 

15. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 15).

 

If to the Company:

EVO Transportation & Energy Services, Inc

8285 West Lake Pleasant Parkway, Peoria, AZ, USA, 85382

Facsimile: 623-777-1408

E-mail: smays@evotransinc.com

Attention: Shirley Mays, General Counsel

    If to the Holder:

Danny R. Cuzick

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

 



18

 

 

16. Cumulative Remedies. Except to the extent expressly provided in Section 8 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.

 

17. Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.

 

18. Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

19. Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

 

20. No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

 

21. Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.

 

22. Amendment and Modification; Waiver. Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

23. Severability. If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 



19

 

 

24. Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

 

25. Submission to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and County
of New York, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by certified or registered mail to such party’s address
set forth herein shall be effective service of process for any suit, action or
other proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

26. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

27. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

 

28. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

29. Investment Unit. The parties hereto agree (i) to treat the Financing
Agreement, dated as of the date hereof, by and among, Antara, EVO, Cortland
Capital Market Services LLC, as administrative agent and collateral agent, and
the banks, financial institutions and other entities from time to time party
thereto (the “Loan”), this Warrant and the other warrant issued by the Company
to the Holder on the date hereof (the “Other Warrant”) as having been issued as
an “investment unit” within the meaning of Section 1273(c)(2) of the U.S.
Internal Revenue Code of 1986, as amended as of the date hereof (the “Code”),
(ii) solely for purposes of Section 1273(c)(2) of the Code, to treat the portion
of the amount advanced under the Loan on the date hereof that is paid for this
Warrant and the Other Warrant as equal to the amount determined by Antara and,
correspondingly, the Loan as having been issued with additional original issue
discount for U.S. federal income tax purposes consistent with such allocation,
and (iii) to not take any tax position inconsistent with such tax
characterization. Antara shall notify the Company of the amount allocated to
this Warrant and the Other Warrant pursuant to clause (ii) hereof within 60 days
of the date hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

20

 

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

  EVO TRANSPORTATION & ENERGY SERVICES, INC.                              By:
/s/ John Yeros   Name: John Yeros   Title: Chief Executive Officer

 

Accepted and agreed,

 

Danny R. Cuzick

 

By: /s/ Danny R. Cuzick   Name: Danny R. Cuzick   Title:    

 

[Signature Page to Warrant]

 

 

 

 

EXHIBIT A

 

EXERCISE FORM

 

(To be executed upon exercise of Warrant(s))

 

The undersigned is the Holder of the attached Warrant (the “Warrant”) dated [●],
issued by EVO Transportation & Energy Services, Inc., a Delaware corporation
(the “Company”). Capitalized terms not otherwise defined in this Exercise Form
shall have the meanings ascribed to such terms in the Warrant.

 

The undersigned hereby irrevocably elects to exercise the Warrant to purchase
[●] shares of Common Stock for a purchase price of $0.01 per share.

 

If said number of Warrant Shares shall not be all the Warrant Shares issuable
upon exercise of the Warrant, the undersigned requests that a new Warrant
representing the balance of such Warrant shall be issued in the name of the
undersigned Holder and delivered to the address of the Holder set forth in
Section 12 of the Warrant.

 

The Holder hereby instructs the Company to deliver the shares to the following:

 

[details of account(s), names(s) and address(es) of any person(s) into whose
name the shares is to be registered and/or any bank, broker or agent to whom
documents evidencing the shares are to be delivered]

 

Dated: __________________

 

Antara Capital Master Fund LP

 

By: Antara Capital LP

not in its individual corporate capacity,

but solely as Investment Advisor and agent

 

By: Antara Capital GP LLC,     its general partner  

 

By:     Name:     Title:    

 



 

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of the attached warrant
(the “Warrant”) dated [●], issued by EVO Transportation & Energy Services, Inc.,
a Delaware corporation (the “Company”), hereby sells, assigns and transfers unto
the assignee named below (the “Assignee”) all of the rights of the undersigned
under the Warrant, with respect to the number of shares of Common Stock set
forth below:

 

Name of Assignee  Address  No. of Shares                        

 

and does hereby irrevocably constitute and appoint ____________________ Attorney
to make such transfer on the books of _____________ maintained for the purpose,
with full power of substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of applicable
securities laws. Further, the Assignee has acknowledged that upon exercise of
this Warrant, the Assignee shall, if requested by the Company, confirm in
writing, in a form satisfactory to the Company, that the shares of stock so
purchased are being acquired for investment and not with a view toward
distribution or resale.

 

DATED: _____________________

 

  Antara Capital Master Fund LP         By: Antara Capital LP   not in its
individual corporate capacity,   but solely as Investment Advisor and agent    
    By: Antara Capital GP LLC,     its general partner         By:     Name:    
Title:  

 

 

